Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 26, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  160452                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  CYNTHIA K. NEWMEYER and                                                                             Richard H. Bernstein
  LAWRENCE W. NEWMEYER,                                                                               Elizabeth T. Clement
           Plaintiffs-Appellants,                                                                     Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 160452
                                                                   COA: 343206
                                                                   Kalamazoo CC: 2015-000368-CH
  BANK OF AMERICA, INC. and FEDERAL
  HOME LOAN MORTGAGE CORPORATION,
  a/k/a FREDDIE MAC,
             Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 22, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 26, 2020
           p0518
                                                                              Clerk